DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5, 13, and 15 are amended. Claims 1-4, 12, and 14 are cancelled. Claims 5-11, 13, and 15 filed on 1/7/21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 5-11, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 5-11 are directed to methods, and claim 13 is directed to a system, and claim 15 is drawn to non-statutory computer-readable mediums, all of which are statutory classes of invention.    
Nevertheless, independent claims 5, 13, and 15 are directed in part to an abstract idea without significantly more. The independent claims are drawn to electronic ticket management, which is a mental process. Other than reciting a handheld device, mobile network, first/second communication interface, and security application applet, nothing in the claims precludes the steps from being performed mentally. But for the aforementioned devices, the limitations of storing data, storing the electronic ticket, sending the electronic ticket, and making it available under its broadest reasonable interpretation could be performed mentally but for the recitation of generic computer elements. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of electronic ticket management with computer elements such as a non-transitory computer readable medium, handheld device, security element, access control apparatus, and memory that are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer elements. Accordingly, the non-transitory computer readable medium, handheld device, mobile network, first/second communication interface, and security application applet are additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium, handheld device, security element, access control apparatus, and memory to perform these steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 7, the claims are directed to limitations which serve to limit by deleting the ticket. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 6, the claims are directed to limitations which serve to limit by incorporating NFC. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 8, the claims are directed to limitations which serve to limit by incorporating a private key. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claim 9, the claims are directed to limitations which serve to limit by incorporating a power level of a cell phone. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 10, the claims are directed to limitations which serve to limit by incorporating a last ticket. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 11, the claims are directed to limitations which serve to limit by incorporating predefined characteristics. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 5-11, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dabosville (2011/0068165) in view of Lee et al (2015/0339599).
Re Claims 5, 13, 15: Dabosville discloses comprising: 
storing data in a non-transitory computer readable medium of a security element of a handheld device, the data used in cellular telephony in order to store information specific to a subscriber of a mobile network (see [0024-0025] storing electronic parking ticket in memory specific to said vehicle or said electronic entity);
making the electronic ticket available to the access control apparatus through a second communication interface, which is different than the first communication interface, for accessing the service via the access control apparatus (see [0029, 0064], where [0064] discloses 
storing the electronic ticket in a non-transitory computer-readable medium of the handheld device, which is separate from the non-transitory computer readable medium of the security element of the security element (see [0027, 0032, 0034] discloses storing electronic ticket). 
However, Dabosville fails to explicitly disclose the following. Meanwhile, Lee discloses:
a security application applet of the security element through a first common interface with the security element, the security application applet being common to a plurality of different electronic ticket services, including a service provided via an access control apparatus (see [0034, 0045-0048] discloses applet, [0048] discloses security element of SIM card on mobile device);
a handheld device (see [0039] discloses user holding NFC-enabled mobile device);
selecting on the handheld device the electronic ticket stored by the handheld device in the non-transitory computer readable medium of the handheld device (see [0039, 0041, 0050] discloses selecting tickets);
said selecting triggers sending said selected ticket (see [0039, 0041] user selects tickets to transfer);
said electronic ticket being stored into the handheld device until the ticket is selected on the handheld device (see [0041] discloses transferring selected ticket to another device, electronic ticket in original mobile device removed, [0050] discloses when the receiving end 
From the teaching of Lee, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Dabosville’s invention with Lee’s disclosure of an applet in order so that it “… comprises a secure element, an electronic ticket platform… (see Lee Abstract).”
Re Claim 7: However, Dabosville fails to disclose the following. Meanwhile, Lee discloses further comprising: receiving by the security element, from the handheld device, a command for deleting the ticket saved in the security element (see [0012] discloses deleting ticket after successful transmission). From the teaching of Lee, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Dabosville’s invention with Lee’s disclosure of an applet in order so that it “… comprises a secure element, an electronic ticket platform… (see Lee Abstract).”
Re Claim 6: Dabosville discloses wherein the second communication interface between the security element and the access control apparatus is a near field communication interface (see [0048, 0081] disclose NFC).
Re Claim 8: Dabosville discloses further comprising: 
storing a private key in the non-transitory computer readable medium of the security element, which is accessible by the security application applet; and

Re Claim 9: Dabosville discloses wherein the handheld device comprises a cellular phone and the selecting act is implemented automatically in response to a powering level of the cellular phone being located below a predetermined threshold, and occurs according to a pre-established rule (see [0084] discloses power level).
Re Claim 10: However, Dabosville fails to disclose the following. Meanwhile, Lee discloses wherein the pre-established rule comprises selecting a last ticket looked at by the user (see [0039] discloses selecting). From the teaching of Lee, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Dabosville’s invention with Lee’s disclosure of selecting in order so that it “… comprises a secure element, an electronic ticket platform… (see Lee Abstract).”
Re Claim 11: Dabosville discloses wherein the selecting is implemented automatically in response to data contained in the ticket including certain predefined characteristics relating to validity of the ticket (see [0019] discloses characteristics).
Response to Arguments

With respect to 35 USC 101, the Examiner respectfully disagrees. The applicant tries to argue that the claims are not a mental process. However, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., non-transitory computer readable medium, handheld device, 
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of electronic ticket management.  The claims of the instant application describe an improvement to a business process i.e., electronic ticket management, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.  The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen (Security of Mobile Transaction Electronic Ticketing, NPL) was found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 

/DENNIS W RUHL/Primary Examiner, Art Unit 3687